DETAILED ACTION
Response to Amendment
The amendment filed 04/10/2022 has been entered. Applicant’s amendments to the claims have overcome every objection previously set forth in the Non-Final Office Action mailed 03/01/2022. 
Claim Objections
Claims 1, 7, and 13 are objected to because of the following informalities:
Claims 1 (ln. 5), 7 (ln. 6-7), and 13 (ln. 7-8) recite, “such that the pad is engaged to the abdomen of the user”. To clarify the scope of the claim, this limitation should read, “such that the pad is configured to engage to the abdomen of the user”. 
Claims 1 (ln. 15), 7 (ln. 16), and 13 (ln. 18) recite “the tube of a catheter”. This limitation should read “the tube of the catheter” to clarify the antecedent basis of the catheter. 
Claim 7 (ln. 3) recites “a catheter operationally engaged to a user”. To clarify the scope of the claim, this limitation should read, “a catheter configured to be operationally engaged to a user”. 
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 6-10, and 12-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 (lines 16-17), 7 (line 18), and 13 (lines 19-20) recite the limitation "the first section".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “the first element”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 5304146 A), hereinafter Johnson, in view of Abel (US 5163914 A).
Regarding claim 1, Johnson teaches a catheter stabilizing device (11; annotated fig. 1) comprising: a pad (13-1); an adhesive (19) engaged to a first face of the pad, wherein the adhesive is configured for adhesively engaging the pad to abdominal skin of a user, such that the pad is engaged to an abdomen of the user (Johnson discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Johnson is considered capable of performing the disclosed function of adhesively engaging the pad to abdominal skin of a user, such that the pad is engaged to an abdomen of the user); and a connector (connector comprising connectors 25-1 and 25-2; annotated fig. 1) engaged to a second face of the pad (connector comprising connectors 25-1 and 25-2 are engaged to second face 15 of pad 13-1; annotated fig. 1) and being configured for selectively connecting to a tube of a catheter, wherein the connector is configured for stabilizing the catheter in a selected position (Johnson discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Johnson is considered capable of performing the disclosed function of selectively connecting to a tube of a catheter, wherein the connector is configured for stabilizing the catheter in a selected position), wherein the connector comprises a first element (33-1 and 33-2; annotated fig. 1) and a second element (31-1 and 31-2; annotated fig. 1) of a hook and loop fastener (col. 6:15-17), the first element being engaged to the second face of the pad (33-1 and 33-2 are engaged to the second face 15 of pad 13-1; annotated fig. 1) and extending from proximate to a bottom to proximate to a top of the pad (33-1 and 33-2 extend from proximate to a bottom to proximate to a top of the pad 13-1; annotated fig. 1), the second element being engaged to the pad proximate to the top and extending therefrom (31-1 and 31-2 are engaged to the pad proximate to the top and extend therefrom; annotated fig. 1), the first element being elongated (annotated fig. 1), wherein the second element is configured for positioning over the tube of a catheter positioned upon the first element, wherein the hook and loop fastener is configured for stabilizing the catheter in the selected position (Johnson discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Johnson is considered capable of performing the disclosed function of wherein the second element is configured for positioning over the tube of a catheter positioned upon the first element, positioning the second element for engaging the first element, wherein the hook and loop fastener is configured for stabilizing the catheter in the selected position).

    PNG
    media_image1.png
    412
    552
    media_image1.png
    Greyscale

Annotated Figure 1 (from Figure 1 of Johnson)
	Johnson fails to teach the second element being elongated, wherein a medial portion of the second element is engageable to a middle portion of the first section such that a distal portion of said second element is configured for positioning over the tube when the tube is looped to extend back parallel to itself over the first element, the distal portion of the second element being engageable to the first element wherein the connector is configured for holding the tube in a U-shape. 
	Abel teaches a tube stabilizing device (10; fig. 2) comprising a first element (23A) and a second element (23B), the first and second element each being elongated (fig. 2), wherein a medial portion of the second element is engageable to a middle portion of the first section (fig. 2 shows a medial portion of 23B engaged to a middle portion of 23A) such that a distal portion of said second element is configured for positioning over the tube when the tube is looped to extend back parallel to itself over the first element, the distal portion of the second element being engageable to the first element wherein the connector is configured for holding the tube in a U-shape (Abel discloses elongated first and second elements as structurally claimed; therefore the distal portion of said second element as taught by Abel is considered capable of performing the disclosed function of being positionable over a tube when the tube is looped to extend back parallel to itself over the first element and being engageable to the first element wherein the connector is configured for holding the tube in a U-shape). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the second elements 31-1 and 31-2 in Johnson to extend over the entire surface of connectors 25-1 and 25-2, respectively, as taught by Abel as both these inventions and the claimed invention are directed towards tube stabilizing devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Johnson teaches in col. 8:51-59 and fig. 11 that elongation of the fastening means along the connectors allows the catheter stabilization device to accommodate a wider range of tube diameters. Abel teaches in col. 9:39-43 that covering the entire surface of a connector 28 (fig. 1) with the loop portion 30A of a hook-and-loop fastener allows for easy alignment and attachment to the corresponding hook portion 30B. Although col. 9:39-43 is directed towards a different embodiment than that shown in fig. 2, the elongation of second element 23B in the embodiment shown in fig. 2 would also allow for easy alignment and attachment to corresponding first element 23A. It would therefore have been obvious to one of ordinary skill in the art to have modified the first and second element 31-1 and 31-2 in Johnson to extend over the entire surface of connectors 25-1 and 25-2, respectively, as taught by Abel, to configure the connectors for accommodation of a wider range of tube diameters and easy alignment and attachment to the first elements.  
Such a modification would result in a catheter stabilization device wherein the first element and the second element are both elongated, such that a medial portion of the second element is engageable to a middle portion of the first section such that a distal portion of said second element is configured for positioning over the tube when the tube is looped to extend back parallel to itself over the first element, the distal portion of the second element being engageable to the first element wherein the connector is configured for holding the tube in a U-shape.
Regarding claim 6, Johnson further teaches a sheet (21-1; annotated fig. 1) removably engaged to the adhesive (19; annotated fig. 1, col. 5:50-55), such that the sheet is positioned for preventing inadvertent adhesion of the adhesive (sheet 25-1 must be removed in order for the adhesive 19 to bond to a surface; col. 5:53-55), wherein the sheet is configured for removal from the adhesive, positioning the adhesive for adhesively engaging the pad to the abdominal skin of the user (Johnson discloses a sheet removably engaged to the adhesive as structurally claimed; therefore the sheet taught by Johnson is considered capable of performing the disclosed function of removal from the adhesive, positioning the adhesive for adhesively engaging the pad to the abdominal skin of the user).
Regarding claim 7, Johnson teaches a catheter and a catheter stabilizing device combination comprising: a catheter operationally engaged to a user (T; fig. 3 col. 1:8-13); a pad (13-1); an adhesive (19) engaged to a first face of the pad, wherein the adhesive is configured for adhesively engaging the pad to abdominal skin of a user, such that the pad is engaged to an abdomen of the user (Johnson discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Johnson is considered capable of performing the disclosed function of adhesively engaging the pad to abdominal skin of a user, such that the pad is engaged to an abdomen of the user); and a connector (connector comprising connectors 25-1 and 25-2; annotated fig. 1) engaged to a second face of the pad (connector comprising connectors 25-1 and 25-2 are engaged to second face 15 of pad 13-1; annotated fig. 1) and being configured for selectively connecting to a tube of the catheter, wherein the connector is configured for stabilizing the catheter in a selected position (Johnson discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Johnson is considered capable of performing the disclosed function of selectively connecting to a tube of a catheter, wherein the connector is configured for stabilizing the catheter in a selected position), wherein the connector comprises a first element (33-1 and 33-2; annotated fig. 1) and a second element (31-1 and 31-2; annotated fig. 1) of a hook and loop fastener (col. 6:15-17), the first element being engaged to the second face of the pad (33-1 and 33-2 are engaged to the second face 15 of pad 13-1; annotated fig. 1) and extending from proximate to a bottom to proximate to a top of the pad (33-1 and 33-2 extend from proximate to a bottom to proximate to a top of the pad 13-1; annotated fig. 1), the second element being engaged to the pad proximate to the top and extending therefrom (31-1 and 31-2 are engaged to the pad proximate to the top and extend therefrom; annotated fig. 1), the first element being elongated (annotated fig. 1), wherein the second element is configured for positioning over the tube of a catheter positioned upon the first element, wherein the hook and loop fastener is configured for stabilizing the catheter in the selected position (Johnson discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Johnson is considered capable of performing the disclosed function of wherein the second element is configured for positioning over the tube of a catheter positioned upon the first element, positioning the second element for engaging the first element, wherein the hook and loop fastener is configured for stabilizing the catheter in the selected position).
	Johnson fails to teach the second element being elongated, wherein a medial portion of the second element is engageable to a middle portion of the first section such that a distal portion of said second element is configured for positioning over the tube when the tube is looped to extend back parallel to itself over the first element, the distal portion of the second element being engageable to the first element wherein the connector is configured for holding the tube in a U-shape. 
	Abel teaches a tube stabilizing device (10; fig. 2) comprising a first element (23A) and a second element (23B), the first and second element each being elongated (fig. 2), wherein a medial portion of the second element is engageable to a middle portion of the first section (fig. 2 shows a medial portion of 23B engaged to a middle portion of 23A) such that a distal portion of said second element is configured for positioning over the tube when the tube is looped to extend back parallel to itself over the first element, the distal portion of the second element being engageable to the first element wherein the connector is configured for holding the tube in a U-shape (Abel discloses elongated first and second elements as structurally claimed; therefore the distal portion of said second element as taught by Abel is considered capable of performing the disclosed function of being positionable over a tube when the tube is looped to extend back parallel to itself over the first element and being engageable to the first element wherein the connector is configured for holding the tube in a U-shape). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the second elements 31-1 and 31-2 in Johnson to extend over the entire surface of connectors 25-1 and 25-2, respectively, as taught by Abel as both these inventions and the claimed invention are directed towards tube stabilizing devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Johnson teaches in col. 8:51-59 and fig. 11 that elongation of the fastening means along the connectors allows the catheter stabilization device to accommodate a wider range of tube diameters. Abel teaches in col. 9:39-43 that covering the entire surface of a connector 28 (fig. 1) with the loop portion 30A of a hook-and-loop fastener allows for easy alignment and attachment to the corresponding hook portion 30B. Although col. 9:39-43 are directed towards a different embodiment than that shown in fig. 2, the elongation of second element 23B in the embodiment shown in fig. 2 would also allow for easy alignment and attachment to corresponding first element 23A. It would therefore have been obvious to one of ordinary skill in the art to have modified the first and second element 31-1 and 31-2 in Johnson to extend over the entire surface of connectors 25-1 and 25-2, respectively, as taught by Abel, to configure the connectors for accommodation of a wider range of tube diameters and easy alignment and attachment to the first elements.  
Such a modification would result in a catheter stabilization device wherein the first element and the second element are both elongated, such that a medial portion of the second element is engageable to a middle portion of the first section such that a distal portion of said second element is configured for positioning over the tube when the tube is looped to extend back parallel to itself over the first element, the distal portion of the second element being engageable to the first element wherein the connector is configured for holding the tube in a U-shape.
Regarding claim 12, Johnson further teaches a sheet (21-1; annotated fig. 1) removably engaged to the adhesive (19; annotated fig. 1, col. 5:50-55), such that the sheet is positioned for preventing inadvertent adhesion of the adhesive (sheet 25-1 must be removed in order for the adhesive 19 to bond to a surface; col. 5:53-55), wherein the sheet is configured for removal from the adhesive, positioning the adhesive for adhesively engaging the pad to the abdominal skin of the user (Johnson discloses a sheet removably engaged to the adhesive as structurally claimed; therefore the sheet taught by Johnson is considered capable of performing the disclosed function of removal from the adhesive, positioning the adhesive for adhesively engaging the pad to the abdominal skin of the user).
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Abel as applied to claim 1 above, and further in view of Smith et al. (US 20070265572 A1), hereinafter Smith.
Regarding claim 2, Johnson fails to teach the pad is substantially ovally shaped. Johnson is silent as to the specific shape of the pad. 
	Smith discloses a substantially ovally shaped pad (18; fig. 6, par. 0054). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the pad in Johnson to be shaped as the substantially ovally shaped base as taught by Smith as both these inventions and the claimed invention are directed towards catheter stabilization devices and the references were well-known in the art prior to the effective filing date of the claimed invention. One having ordinary skill in the art will recognize that choosing the shape of the pad disclosed in Johnson is a matter of design choice, given that Johnson does not specify the shape of the pad. It would therefore have been obvious to one of ordinary skill in the art to have made the shape of the pad in Johnson to be the substantially ovally shaped pad disclosed in Smith, wherein the connectors 25-1 and 25-2 in Johnson are engaged to a one of the recessed sides 76 in Smith, as such a modification would be a simple combination of prior art elements with a predictable result (the catheter stabilization device as taught by Johnson wherein the pad is a substantially ovally shaped pad as taught by Smith).
Regarding claim 3, Smith further teaches the pad having a pair of cutouts (both cutouts designated 80; fig. 6, par. 0029) extending arcuately and singly thereinto from opposed ends (both ends designated 74; fig. 6, par. 0029) thereof, wherein the cutouts are configured for facilitating conforming of the pad to contours of the abdomen of the user (Johnson in view of Smith discloses a catheter securement device comprising a pad with cutouts as structurally claimed; therefore the device taught by Johnson in view of Smith is considered capable of performing the disclosed function of facilitating conforming of the pad to contours of the abdomen of the user).
Regarding claim 4, Johnson in view of Smith further teaches the connector being one of a pair of connectors (connectors 25-1 and 25-2; annotated fig. 1), each connector being positioned proximate to an inner limit of an associated cutout (with each of connectors 25-1 and 25-2 being engaged to one of the recessed sides 76 of a pad as disclosed by Smith, both of the connectors 25-1 and 25-2 is positioned proximate to an inner limit of a cutout), wherein each connector is configured for selectively connecting to a respective site along the tube of the catheter, such that the tube extends loopedly across the second face of the pad (Johnson in view of Smith discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Johnson in view of Smith is considered capable of performing the disclosed function of selectively connecting to a respective site along the tube of the catheter, such that the tube extends loopedly across the second face of the pad).
Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Abel as applied to claim 7 above, and further in view of Smith.
Regarding claim 8, Johnson fails to teach the pad is substantially ovally shaped. Johnson is silent as to the specific shape of the pad. 
	Smith discloses a substantially ovally shaped pad (18; fig. 6, par. 0054). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the pad in Johnson to be shaped as the substantially ovally shaped base as taught by Smith as both these inventions and the claimed invention are directed towards catheter stabilization devices and the references were well-known in the art prior to the effective filing date of the claimed invention. One having ordinary skill in the art will recognize that choosing the shape of the pad disclosed in Johnson is a matter of design choice, given that Johnson does not specify the shape of the pad. It would therefore have been obvious to one of ordinary skill in the art to have made the shape of the pad in Johnson to be the substantially ovally shaped pad disclosed in Smith, wherein the connectors 25-1 and 25-2 in Johnson are engaged to a one of the recessed sides 76 in Smith, as such a modification would be a simple combination of prior art elements with a predictable result (the catheter stabilization device as taught by Johnson wherein the pad is a substantially ovally shaped pad as taught by Smith).
Regarding claim 9, Smith further teaches the pad having a pair of cutouts (both cutouts designated 80; fig. 6, par. 0029) extending arcuately and singly thereinto from opposed ends (both ends designated 74; fig. 6, par. 0029) thereof, wherein the cutouts are configured for facilitating conforming of the pad to contours of the abdomen of the user (Johnson in view of Smith discloses a catheter securement device comprising a pad with cutouts as structurally claimed; therefore the device taught by Johnson in view of Smith is considered capable of performing the disclosed function of facilitating conforming of the pad to contours of the abdomen of the user).
Regarding claim 10, Johnson in view of Smith further teaches the connector being one of a pair of connectors (connectors 25-1 and 25-2; annotated fig. 1), each connector being positioned proximate to an inner limit of an associated cutout (with each of connectors 25-1 and 25-2 being engaged to one of the recessed sides 76 of a pad as disclosed by Smith, both of the connectors 25-1 and 25-2 is positioned proximate to an inner limit of a cutout), wherein each connector is configured for selectively connecting to a respective site along the tube of the catheter, such that the tube extends loopedly across the second face of the pad (Johnson in view of Smith discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Johnson in view of Smith is considered capable of performing the disclosed function of selectively connecting to a respective site along the tube of the catheter, such that the tube extends loopedly across the second face of the pad).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Abel and Smith.
	Johnson teaches a catheter stabilizing device (11; annotated fig. 1) comprising: a pad (13-1), an adhesive (19) engaged to a first face of the pad, wherein the adhesive is configured for adhesively engaging the pad to abdominal skin of a user, such that the pad is engaged to an abdomen of the user (Johnson discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Johnson is considered capable of performing the disclosed function of adhesively engaging the pad to abdominal skin of a user, such that the pad is engaged to an abdomen of the user); 8 a connector (connector comprising connectors 25-1 and 25-2; annotated fig. 1) engaged to a second face of the pad (connector comprising connectors 25-1 and 25-2 are engaged to second face 15 of pad 13-1; annotated fig. 1) and being configured for selectively connecting to a tube of a catheter, wherein the connector is configured for stabilizing the catheter in a selected position (Johnson discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Johnson is considered capable of performing the disclosed function of selectively connecting to a tube of a catheter, wherein the connector is configured for stabilizing the catheter in a selected position), the connector comprising a first element (33-1 and 33-2; annotated fig. 1) and a second element (31-1 and 31-2; annotated fig. 1) of a hook and loop fastener (col. 6:15-17), the first element being engaged to the second face of the pad (33-1 and 33-2 are engaged to the second face 15 of pad 13-1; annotated fig. 1) and extending from proximate to a bottom to proximate to a top of the pad (33-1 and 33-2 extend from proximate to a bottom to proximate to a top of the pad 13-1; annotated fig. 1), the second element being engaged to the pad proximate to the top and extending therefrom (31-1 and 31-2 are engaged to the pad proximate to the top and extend therefrom; annotated fig. 1), the first element being elongated (annotated fig. 1), wherein the second element is configured for positioning over the tube of a catheter positioned upon the first element, wherein the hook and loop fastener is configured for stabilizing the catheter in the selected position (Johnson discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Johnson is considered capable of performing the disclosed function of wherein the second element is configured for positioning over the tube of a catheter positioned upon the first element, positioning the second element for engaging the first element, wherein the hook and loop fastener is configured for stabilizing the catheter in the selected position), the connector being one of a pair of connectors (connectors 25-1 and 25-2; annotated fig. 1), wherein each connector of the pair of connectors is configured for selectively connecting to a respective site along the tube of the catheter (Johnson in view of Smith discloses a catheter stabilizing device as structurally claimed; therefore the device taught by Johnson in view of Smith is considered capable of performing the disclosed function of selectively connecting to a respective site along the tube of the catheter, such that the tube extends loopedly across the second face of the pad); and a sheet (21-1; annotated fig. 1) removably engaged to the adhesive (19; annotated fig. 1, col. 5:50-55), such that the sheet is positioned for preventing inadvertent adhesion of the adhesive (sheet 25-1 must be removed in order for the adhesive 19 to bond to a surface; col. 5:53-55), wherein the sheet is configured for removal from the adhesive, positioning the adhesive for adhesively engaging the pad to the abdominal skin of the user (Johnson discloses a sheet removably engaged to the adhesive as structurally claimed; therefore the sheet taught by Johnson is considered capable of performing the disclosed function of removal from the adhesive, positioning the adhesive for adhesively engaging the pad to the abdominal skin of the user).
	Johnson fails to teach the second element being elongated, wherein a medial portion of the second element is engageable to a middle portion of the first section such that a distal portion of said second element is configured for positioning over the tube when the tube is looped to extend back parallel to itself over the first element, the distal portion of the second element being engageable to the first element wherein the connector is configured for holding the tube in a U-shape. 
	Abel teaches a tube stabilizing device (10; fig. 2) comprising a first element (23A) and a second element (23B), the first and second element each being elongated (fig. 2), wherein a medial portion of the second element is engageable to a middle portion of the first section (fig. 2 shows a medial portion of 23B engaged to a middle portion of 23A) such that a distal portion of said second element is configured for positioning over the tube when the tube is looped to extend back parallel to itself over the first element, the distal portion of the second element being engageable to the first element wherein the connector is configured for holding the tube in a U-shape (Abel discloses elongated first and second elements as structurally claimed; therefore the distal portion of said second element as taught by Abel is considered capable of performing the disclosed function of being positionable over a tube when the tube is looped to extend back parallel to itself over the first element and being engageable to the first element wherein the connector is configured for holding the tube in a U-shape). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the second elements 31-1 and 31-2 in Johnson to extend over the entire surface of connectors 25-1 and 25-2, respectively, as taught by Abel as both these inventions and the claimed invention are directed towards tube stabilizing devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Johnson teaches in col. 8:51-59 and fig. 11 that elongation of the fastening means along the connectors allows the catheter stabilization device to accommodate a wider range of tube diameters. Abel teaches in col. 9:39-43 that covering the entire surface of a connector 28 (fig. 1) with the loop portion 30A of a hook-and-loop fastener allows for easy alignment and attachment to the corresponding hook portion 30B. Although col. 9:39-43 is directed towards a different embodiment than that shown in fig. 2, the elongation of second element 23B in the embodiment shown in fig. 2 would also allow for easy alignment and attachment to corresponding first element 23A. It would therefore have been obvious to one of ordinary skill in the art to have modified the first and second element 31-1 and 31-2 in Johnson to extend over the entire surface of connectors 25-1 and 25-2, respectively, as taught by Abel, to configure the connectors for accommodation of a wider range of tube diameters and easy alignment and attachment to the first elements. 
Such a modification would result in a catheter stabilization device wherein the first element and the second element are both elongated, such that a medial portion of the second element is engageable to a middle portion of the first section such that a distal portion of said second element is configured for positioning over the tube when the tube is looped to extend back parallel to itself over the first element, the distal portion of the second element being engageable to the first element wherein the connector is configured for holding the tube in a U-shape.
	Johnson fails to teach the pad being substantially ovally shaped. Johnson is silent as to the specific shape of the pad. 
	Smith discloses a substantially ovally shaped pad (18; fig. 6, par. 0054). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the pad in Johnson to be shaped as the substantially ovally shaped base as taught by Smith as both these inventions and the claimed invention are directed towards catheter stabilization devices and the references were well-known in the art prior to the effective filing date of the claimed invention. One having ordinary skill in the art will recognize that choosing the shape of the pad disclosed in Johnson is a matter of design choice, given that Johnson does not specify the shape of the pad. It would therefore have been obvious to one of ordinary skill in the art to have made the shape of the pad in Johnson to be the substantially ovally shaped pad disclosed in Smith, wherein the connectors 25-1 and 25-2 in Johnson are engaged to a one of the recessed sides 76 in Smith, as such a modification would be a simple combination of prior art elements with a predictable result (the catheter stabilization device as taught by Johnson wherein the pad is a substantially ovally shaped pad as taught by Smith).
	Johnson further fails to teach the pad having a pair of cutouts extending arcuately and singly thereinto from opposed ends thereof, wherein the pair of cutouts is configured for facilitating conforming of the pad to contours of an abdomen of a user.
	However, Smith further teaches the pad has a pair of cutouts (both cutouts designated 80; fig. 6, par. 0029) extending arcuately and singly thereinto from opposed ends (both ends designated 74; fig. 6, par. 0029) thereof, wherein the cutouts are configured for facilitating conforming of the pad to contours of the abdomen of the user (Johnson as modified by Smith above discloses a catheter securement device comprising a pad with cutouts as structurally claimed; therefore the device taught by Johnson in view of Smith is considered capable of performing the disclosed function of facilitating conforming of the pad to contours of the abdomen of the user).
	Johnson in view of Smith as modified above further teaches each connector of the pair of connectors being positioned proximate to an inner limit of an associated cutout (with each of connectors 25-1 and 25-2 being engaged to one of the recessed sides 76 of a pad as disclosed by Smith, both of the connectors 25-1 and 25-2 is positioned proximate to an inner limit of a cutout). 
Response to Arguments
All arguments filed 04/10/2022 were considered.
Applicant’s arguments, see pg. 7, with respect to Section 1 of the Office Action have been fully considered and are persuasive.  The objections to claims 3-4, 7, 9-10, and 13 have been withdrawn. 
Applicant’s arguments, see pgs. 7-9, with respect to the 35 U.S.C. 102 and 35 U.S.C. 103 rejections in Sections 2-5 of the Office Action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783